Citation Nr: 1206045	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-35 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left elbow disorder with a bone spur, to include as secondary to the already service-connected recurrent dislocation of the left shoulder, postoperative, with degenerative arthritis.

3.  Entitlement to service connection for a left carpel tunnel syndrome disorder with degenerative changes in the first metacarpophalangeal joint (thumb), to include as secondary to the already service-connected recurrent dislocation of the left shoulder, postoperative, with degenerative arthritis.

4.  Entitlement to an increased rating for a recurrent dislocation of the left shoulder, postoperative, with degenerative arthritis, currently evaluated as 20 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2006 and March 2008 rating decisions.   

In his Substantive Appeals (on VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  In April 2011, the Veteran was afforded a Travel Board hearing at the RO in Denver, Colorado, before the undersigned Acting VLJ (AVLJ).  A transcript of the hearing is currently of record in the claims file.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of his service connected left shoulder disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected left shoulder disability.

The issues of entitlement to an increased rating for a recurrent dislocation of the left shoulder, postoperative, with degenerative arthritis, currently evaluated as 20 percent disabling, and for service connection for left carpal tunnel syndrome and for a left elbow disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  The Veteran's hypertension did not manifest during his active military service or for many years after his military discharge, and has not been linked by competent medical evidence to his active military service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by his active military service, and may not be presumed to have been incurred during his active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in February 2006, August 2006, and December 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his service connection claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The August 2006 VCAA letter also informed the Veteran of the requirements for establishing secondary service connection; and provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The February 2006, March 2006, and December 2007 letters were provided before the initial RO adjudications of the service connection claims in October 2006 and March 2008.  Therefore, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran was afforded the opportunity to testify at a hearing before the Board.  His service treatment records and post-service VA and private treatment records have been obtained.  The records pertaining to the Veteran's 1998 Workers Compensation claim have also been obtained.  

At his April 2011 Board hearing, the Veteran testified that he is currently receiving disability benefits from the Social Security Administration (SSA) for disabilities unrelated to this current appeal.  He was specifically asked if his SSA claim involved any evidence that might possibly involve his hypertension, elbow or wrist claims, but the Veteran assured the Board that they did not.  As a general matter, VA is required to obtain pertinent federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that SSA records must only be sought when directly relevant to the claim.  The Board therefore finds that these SSA records are not relevant to the claims currently on appeal, and thus a remand to obtain these records is not necessary.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  Id.

In this case, a VA examination has not been obtained for the hypertension claim.  However, the Board finds that the competent evidence does not suggest that the Veteran's hypertension either began during or was otherwise caused by his military service, and the lay evidence that does make such a suggestion is undermined by the evidence of record.  As such, the duty to obtain a medical opinion of record has not been triggered.  See 38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection - General Regulations and Statutes

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, including arthritis and hypertension, may be presumed to have been incurred or aggravated during the active military service, if the disease becomes disabling to a compensable degree within one year of separation from the active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

So, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic during his active military service or, if not chronic, that was seen during his active military service with continuity of symptomatology demonstrated subsequent to the military discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of a chronic disease during the military, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it, and without this minimum level of proof, there is no valid claim).  Here, the Veteran has the requisite current diagnosis.  Specifically, a 
VA Medical Center (VAMC) outpatient treatment record dated in August 2009 notes that the Veteran had been diagnosed with essential hypertension.  Therefore, the Veteran has a current disorder for the purposes of establishing service connection.

Thus, the determinative issue is whether the Veteran's hypertension is attributable to his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this regard, the Veteran's STRs are silent for any complaints of, or treatment for, high blood pressure or hypertension.  All of his blood pressure readings during his active military service were normal.  The Veteran's active military service ended in February 1979; and at a VA examination in May 1979, the Veteran's blood pressure was 110/80 (which represents a slight improvement from the 132/80 blood pressure reading that was recorded at his enlistment physical).  

At his hearing, the Veteran acknowledged that he was not diagnosed with hypertension until the mid-1980s, a number of years after he separated from service.  Post-service evidence confirms that the Veteran was not treated for hypertension for many years after service.  This intervening lapse of many years between his separation from the military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during active military service and then resulted in a chronic or persistent disorder).  

Furthermore, none of the VAMC or private physicians who have had occasion to evaluate or examine the Veteran, or anyone else for that matter, have attributed his current hypertension to his active military service, or have even suggested that the Veteran's hypertension might have either begun during or otherwise have been caused by the Veteran's military service.  At his hearing, the Veteran even acknowledged that neither the cause of, nor the onset of, his hypertension had be linked to his military service by a medical professional.  Thus, the Veteran's claim is missing a nexus between his current hypertension and his active military service.

Also, since there is no indication of hypertension within the one-year presumptive period after the Veteran's service ended in 1979, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  	

The Board has also considered the Veteran's lay statements, including testimony presented at a personal hearing; and the Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

This is relevant in that the determination of the etiology of the Veteran's hypertension is considered to be a medically complex question, which is beyond the Veteran's competency.  As such, the Veteran's assertion alone is insufficient to establish that his hypertension either began during or was otherwise caused by his military service. 

At his hearing, the Veteran did advance a theory that overexertion during basic training may have led to his development of hypertension, but again the Veteran lacks the medical training and expertise to be considered competent to provide such an opinion, as this too would be a medically complex determination.  As such, the Veteran is not considered competent to provide such an opinion.  Furthermore, no medical evidence has been presented endorsing such a theory. 

At the end of the day, the Veteran has acknowledged that his hypertension was not diagnosed while he was in service or for a number of years after he separated from service.  Intervening blood pressure tests in the years following service did not show hypertensive levels of blood pressure; and no medical opinion of record has linked the Veteran's hypertension to his time in service.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.   


ORDER

Service connection for hypertension is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

The Veteran's last VA examination to assess the current severity of his service-connected left shoulder disability was in September 2006, and is now more than five years old.  Additionally, at his April 2011 Board hearing, the Veteran testified that his left shoulder disability has worsened since that last VA examination.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected left shoulder disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that where the record does not adequately reveal the current state of a claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

With regard to the Veteran's claims for service connection for a left elbow disorder and for left carpel tunnel syndrome, VA examinations were provided and opinions were obtained in September 2006.  Unfortunately, the examiner while addressing the issue of secondary service connection, failed to address whether the Veteran's service connected left shoulder disability aggravated either his left elbow disorder or his left carpal tunnel syndrome.

For VA purposes, "aggravation" means that a disability is permanently worsened by a Veteran's service connected disability, and that such worsening is beyond the natural progression of the condition. 

The examiner also did not provide any opinion as to whether the Veteran's left elbow disorder or left carpel tunnel syndrome either began during or were otherwise caused by the Veteran's military service. 

Once VA undertakes the effort to provide a VA examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, clarification of the September 2006 VA opinion must be sought. 

Further, the most recent outpatient treatment records from the VAMC should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any recent, outstanding VA treatment records from September 2009 to the present.

2.  After completing the above action, return the Veteran's claims file to the VA examiner who conducted the September 2006 VA examination, or if he is not available to another examiner.  If an examination is necessary to address the Board's questions, one should be scheduled.  A complete rationale should be provided for any opinion expressed.
 
Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's left carpal tunnel syndrome was aggravated by his service connected left shoulder disability (meaning that the carpal tunnel syndrome was made permanently worse and that such worsening was beyond the natural progression of carpal tunnel syndrome).

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's left elbow disorder was aggravated by his service connected left shoulder disability (meaning that the left elbow disorder was made permanently worse and that such worsening was beyond the natural progression of such a disorder).

Finally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that either the left elbow disorder or the carpal tunnel syndrome either began during or were otherwise caused by the Veteran's military service. 

3.  Schedule the Veteran for a VA examination to evaluate the current nature and severity of his service-connected left shoulder disability.  The Veteran's claims file should be provided to the examiner.  The examiner is asked, to the extent possible, to provide range of motion measurements, and should indicate the degree, if any, that motion is additionally limited by weakness, stiffness, fatigability, and lack of endurance during repetitive motion and flare-ups.  

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


